Citation Nr: 0512540	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  00-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right knee disorder, to include as secondary to the service-
connected left knee disorder.

2.  Entitlement to service connection for a chronic acquired 
low back disorder, to include as secondary to the service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The RO, in pertinent part, denied 
service connection for a right knee disorder and low back 
disc disease.  The same decision also denied service 
connection for a left knee disorder.  Service connection was 
subsequently established for left knee instability, 
degenerative changes of the left knee, and a residual scar of 
the left knee, in a December 2003 Decision Review Officer 
decision.

The matter was previously before the Board in April 2002.  At 
that time, the Board undertook additional development 
pursuant to authority then granted by 38 C.F.R. § 19.9(a).  
Before the Board completed the directed development the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veteran Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
invalidated, in part, the Board's development authority.  As 
such, the Board remanded the appeal to the RO in June 2003 
for additional development, to include finding alternate 
sources for the veteran's service medical records.

The veteran's service medical records were received in July 
2003.  The veteran's claims were returned to the Board in May 
2004.  The Board once again remanded the appeal for further 
development and adjudication in accordance with the Veteran's 
Claims Assistance Act of 2000 (VCAA).  

In a February 2001 statement, the veteran's then-attorney 
indicated that he wished to file an additional claim for 
service connection for the right rotator cuff disorder 
incurred as a result of usage of crutches for various knee 
surgeries arising from his military service.  As this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  Service connection is presently in effect for: left knee 
instability, 20 percent disabling effective July 1999; 
degenerative changes of the left knee, 10 percent disabling 
effective July 1999; and a residual scar of the left knee, 
noncompensable effective July 1999.

3.  The competent and probative evidence of record does not 
establish that a chronic acquired right knee disorder is 
related to the veteran's active duty service on any basis, to 
include as a result of or proximately due to the service-
connected left knee disorders.

4.  The competent and probative evidence of record does not 
establish that a chronic acquired low back disorder is 
related to the veteran's active duty service on any basis, to 
include as a result of or proximately due to the service-
connected left knee disorders.


CONCLUSIONS OF LAW

1.  A chronic acquired right knee disorder was not incurred 
in or aggravated by service, nor is it secondary to the 
service-connected left knee disorders.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004).

2.  A chronic acquired low back disorder was not incurred in 
or aggravated by service, nor is it secondary to the service-
connected left knee disorders.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The July 1999 claims appeared 
substantially complete on their face.  The veteran has 
clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the  January 2000 rating decision, 
the September 2000 statement of the case (SOC), the October 
2001, December 2001, December 2003, and November 2004 
supplemental statements of the case (SSOC), the September 
1999 and January 2001 development letters, and the January 
2001, June 2003, and June 2004 letters explaining the 
provisions of the VCAA.  

The letters delineated above clearly indicated what type of 
evidence was necessary to establish service connection, to 
include on a secondary basis.  The letters specifically 
provided the veteran with notice of the VCAA, explained the 
respective rights and responsibilities under the VCAA and 
asked him to provide VA with any evidence or information he 
had pertinent to his appeal.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). The following 
evidence has been obtained and associated with the veteran's 
claims folder: his service medical and personnel records; VA 
outpatient treatment records dated between 1993 and 2004; 
reports of VA examination dated in 2001, 2003, and 2004; and 
private medical records from Northern Kentucky Orthopaedic 
Associates, Dr. MAS (initials), and the Pain Management 
Center. 

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The veteran was clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  The veteran was notified in June 2003 
to provide the information necessary to obtain private 
medical records from St. Luke's Hospital and three private 
treatment providers.  The veteran failed to respond.  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that the duty to assist is by no means a one-way street, 
and a veteran's obligation to provide certain facts, in this 
case by providing enough information to obtain private 
medical records, is not an impossible or onerous task. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of three years to respond to the initial VCAA notice, 
and that the appellant has given no indication of additional 
evidence that has not been obtained, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

A VA examination is not necessary in the instant case.  
38 U.S.C.A. § 5103A(d).  The veteran was provided VA 
examinations in 2001, 2003, and 2004.  There is sufficient 
medical evidence to make a decision on the claims.  Id.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides his appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claims 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  A 
substantially complete application was received in July 1999.  
Thereafter, in the January 2000 rating decision, the RO 
denied the claims.  Only after that rating action was 
promulgated did the AOJ provide specific VCAA notice, in 
January 2001, June 2003, and June 2004, to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  See the references to the documents 
issued to the veteran set out above.  Because the VCAA 
notices in this case were not provided to the appellant prior 
to the initial AOJ adjudication denying the claims, the 
timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.

In Pelegrini II, the CAVC recognized that where pre-initial-
AOJ adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, 
development notices were provided to the veteran in September 
1999 and January 2001.  The first VCAA notice in January 2001 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
the Board previously remanded the veteran's claims in May 
2004 for further development and adjudication in accordance 
with the VCAA.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence in support of his claims.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The notices specifically requested the veteran 
to submit any evidence he had regarding the matters at 
issue.  Also, the Board notes that the medical records 
collectively address the relevant questions in this 
case.  

It is the opinion of the Board that the veteran has been 
given VCAA-content complying notice in this case.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Following adequate VCAA notice, the veteran has been afforded 
proper VA process.  Subsequent to the most recent VCAA 
notice, in March 2004, the veteran was provided with a 
supplemental statement of the case, in November 2004.  This 
supplemental statement of the case considered the recently 
submitted evidence and readjudicated the claims.  The veteran 
was provided with the reasoning behind the decision to 
continue the denial of service connection for chronic 
acquired right knee and low back disorders.  While the Board 
notes that a November 30, 2004, VA addendum opinion was 
generated subsequent to the November 4, 2004, SSOC, it was a 
written confirmation of the hand written September 28, 2004, 
VA addendum opinion.  An additional SSOC was not necessary as 
there were no material changes or additions to the November 
4, 2004, SSOC.  38 C.F.R. § 19.31(a).  The November 4, 2004, 
SSOC included a review of the identical September 2004 VA 
addendum opinion.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id. 

The CAVC has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran contends that he is entitled to service 
connection for chronic acquired right knee and low back 
disorders secondary to his service-connected left knee 
disorders.  The veteran has limited his contentions in this 
appeal specifically to principles of secondary service 
connection.  As such, the Board will primarily focus its 
analysis on secondary service connection.   

The veteran is currently service connected for: left knee 
instability, 20 percent disabling effective July 1999; 
degenerative changes of the left knee, 10 percent disabling 
effective July 1999; and a residual scar of the left knee, 
noncompensable effective July 1999.  Service connection was 
based, in part, on a review of the veteran's service medical 
records, which revealed the veteran sustained a posterior 
medial meniscus tear of the left knee.  The veteran underwent 
a left knee arthroscopy and partial medial meniscectomy in 
July 1988.  In February 1989, the veteran had a left bone-
tendon-bone anterior cruciate ligament (ACL) reconstruction.

The Board has thoroughly reviewed the medical evidence of 
record, to include, but not limited to: contentions of the 
veteran; service medical and personnel records; VA outpatient 
treatment records dated between 1993 and 2004; reports of VA 
examination dated in 2001, 2003, and 2004; and private 
medical records from Northern Kentucky Orthopaedic 
Associates, Dr. MAS, and the Pain Management Center.   In 
light of the pertinent laws and regulations, the 
preponderance of the evidence is against a finding that the 
veteran's current right knee and low back symptoms are 
secondary to his service-connected left knee disorders or 
related to service.  

In this regard, collectively the medical evidence reveals the 
veteran sustained post-service injuries to his right knee and 
low back.  VA outpatient treatment and private medical 
records indicate the veteran originally injured his right 
knee in August 1993 while playing basketball.  A lateral 
meniscectomy of the right knee was performed in 1995.  These 
records further indicate the veteran developed mild 
degenerative disc disease of L4-5 and L5-S1 after he injured 
his low back in 1994 while emptying out a vacuum bag.  He re-
injured the back in a 1998 automobile accident in which he 
was hit from behind.

The veteran was provided his first set of VA examinations in 
June 2001.  The examiners opined that it was unlikely that 
the veteran's current left knee disability caused either the 
lumbar spine or right knee disabilities.  

In March 2003, the veteran was afforded another VA joints 
examination.  The examiner noted the post-service right knee 
and back injuries.  After physical examination, and a review 
of the claims folder and past medical history of the veteran, 
the examiner opined that the aches, pains, and giving out in 
the right knee were to due to an accident which occurred 
after the veteran was in the service, in 1993, while he was 
playing basketball.  The examiner further opined that the 
injuries the veteran sustained to his back in 1994 and 1998 
were due to non-service-connected incidents. 

The veteran was afforded his final VA joints and spine 
examinations in July 2004. At that time, the veteran 
presented with complaints of right knee and low back pain.  
The claims folder was reviewed.  The examiner obtained a past 
medical history from the veteran, to include a list of post-
service injuries to the low back and right knee. The veteran 
was diagnosed with status post repair of the lateral meniscus 
tear of the right knee and minimal degenerative disc disease 
of the thoracic and lumbar spine.  The examiner opined that 
the right knee and lumbar spine were not service related.  He 
further opined that he did not believe that the disorders 
were aggravated or made worse by the service-related left 
knee problems.

In September 2004 and November 2004 addendum opinions, the 
examiner further explained that the right knee and lumbar 
spine injuries were due to non-service related activities.  
It was his medical opinion that the right knee and lumbar 
spine pain were not as likely due to the service-connected 
left knee injury as there were definite reports in the 
veteran's medical file relating to non-service-related 
injuries.

The Board finds that the veteran has not established that he 
is entitled to secondary service connection for either a 
chronic acquired right knee or low back disorder, and his 
appeal must be denied.  See 38 C.F.R. § 3.310(a).  There is 
no evidence of record that any current low back disorder, to 
include mild degenerative disc disease, or any right knee 
disorder, to include status post lateral meniscectomy, were 
either caused by or aggravated by the service-connected left 
knee disorders.  See Allen, supra.  The only affirmative 
opinion of record is that of the veteran and as he is a 
layperson with no medical training or expertise, his 
contentions alone do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the veteran has not contended that his claimed right 
knee and low back disorders are directly related to service, 
as discussed at the outset of this decision, the Board finds 
no evidence that the veteran had the claimed disorders in 
service, and there is no medical evidence relating the 
claimed right knee or low back disorders to an incident of 
the veteran's active service.

In reaching the foregoing decisions, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert, 
supra.

ORDER

Entitlement to service connection for a chronic acquired 
right knee disorder, to include as secondary to the service-
connected left knee disorders, is denied.

Entitlement to service connection for a chronic acquired low 
back disorder, to include as secondary to the service-
connected left knee disorders, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


